UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CEDRIC BISHOP,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 20 Civ. 335 (PAE) (SLC)
BATTERY BBQ LLC,
                                                                         ORDER
                                Defendant.

SARAH L. CAVE, United States Magistrate Judge.


         Defendant’s answer to the complaint was due by February 18, 2020. (ECF No. 6). Thirty

days have passed since Defendant’s failure to answer the complaint. Plaintiff is directed to file a

letter stating how he plans to move this case forward by Thursday, March 26, 2020.




Dated:             New York, New York
                   March 19, 2020

                                                     SO ORDERED
